Citation Nr: 0734585	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-41 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to radiation and asbestos.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran has alleged that his prostate cancer is related 
to occupational and medical exposure to radiation during 
service.  Development has been completed regarding 
occupational exposure to ionizing radiation and a July 2005 
opinion from the Director of VA Compensation and Pension 
Service concludes that "there is no reasonable possibility 
that the veteran's prostate cancer resulted from radiation 
exposure in service."  However, service medical records 
reveal the veteran had several medical x-rays and he has 
submitted textual evidence indicating that medical x-rays are 
highly carcinogenic.  Development has not been completed 
regarding whether the veteran's prostate cancer may be 
related to medical x-rays during service.

The veteran has also alleged that his prostate cancer is 
related to his exposure to asbestos during service.  VA 
Adjudication Procedure Manual Rewrite (M21-1MR) notes that in 
some circumstances naval service aboard a ship is a risk 
factor for asbestos exposure.  M21-1MR, IV.ii.2.C.9.  The 
record shows that the veteran served aboard the USS Ethan 
Allen, USS Gato, and USS Permit.  He alleges his duty 
assignments aboard these ships required him to work with 
asbestos by removing and installing asbestos covered bags of 
lead shielding around nuclear reactors.  He also says that 
while he was stationed at naval bases in Great Lakes, 
Illinois and New London, Connecticut, he was involved with 
cleaning up barracks and buildings that were being 
disassembled or renovated; this clean up involved handling 
and breathing asbestos materials and dust.  He also reports 
that he used zinc/asbestos based primers and paints.  He was 
not provided with any type of breathing apparatus or 
protective gloves when participating in such duties.  Service 
personnel records show the veteran worked as a missile fire 
control system technician.  However, the record fails to 
specifically identify whether asbestos was present on these 
ships or at the above noted naval bases at the time the 
veteran was stationed there and whether his duty assignments 
exposed him to asbestos.  In order to determine whether he 
was, in fact, exposed to asbestos during service, and if so, 
the extent of his exposure, the relevant naval records should 
be requested.  

The veteran has not been afforded a VA examination to assess 
the relationship of medical x-rays, asbestos, and zinc to 
prostate cancer.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The Court has held that the 
requirement that a disability "may be associated" with 
service is a "low threshold" standard.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is a 
current medical diagnosis of prostate cancer and service 
medical records showing exposure to medical x-rays and lay 
testimony describing possible exposure to asbestos and zinc, 
an indication of a possible relationship between these 
exposures and service, but insufficient evidence to determine 
whether prostate cancer is related to exposure to these 
substances or otherwise related to service.  Consequently, a 
VA examination to obtain a medical opinion is indicated.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but was not notified of the criteria for 
establishing a disability rating or effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have the opportunity to correct the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  RO must provide the veteran notice 
regarding the rating of prostate cancer 
and effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.  The RO should take appropriate action 
to develop evidence of the veteran's 
asbestos exposure during service, to 
specifically include seeking information 
as to whether or not asbestos was present 
aboard the USS Ethan Allen, USS Permit, 
and USS Gato or whether any buildings or 
barracks at Great Lakes, Illinois or New 
London, Connecticut constructed of 
materials containing asbestos were 
disassembled or renovated during the 
periods when the veteran served there.

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
specialist to determine the nature and 
etiology of the veteran's prostate cancer.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  The examiner should express 
an opinion regarding the likely etiology 
of the veteran's prostate cancer, and 
specifically whether it is at least as 
likely as not related to the veteran's 
exposure to asbestos, zinc, and/or medical 
x-rays in service or is otherwise related 
to service.  The examiner must explain the 
rationale for all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

